         Case 3:20-cv-03461-MMC Document 43 Filed 12/11/20 Page 1 of 2



1    GailAnn Y. Stargardter (Bar No. 250749)
     gstargardter@mvjllp.com
2    MOKRI VANIS & JONES, LLP
     4100 Newport Place, Suite 840
3    Newport Beach, California 92660
     Telephone:    949.226.7040
4    Facsimile:    949.226.7150
5    Attorneys for Defendant
     ATAIN SPECIALTY INSURANCE
6    COMPANY
7

8                                    UNITED STATES DISTRICT COURT
9                                NORTHERN DISTRICT OF CALIFORNIA
10

11   MORTAR AND PESTLE CORP. d/b/a                        Case No. 3:20-cv-03461-MMC
     OLEA RESTAURANT,
12                                                        ATAIN SPECIALTY INSURANCE
                        Plaintiff,                        COMPANY’S STATEMENT OF RECENT
13                                                        DECISION IN SUPPORT OF MOTION TO
            v.                                            DISMISS
14
     ATAIN SPECIALTY INSURANCE                            [Civ. L.R. 7-3(d)(2)]
15   COMPANY a/k/a ATAIN INSURANCE
     COMPANY,                                             DATE:         December 11, 2020
16                                                        TIME:         9:00 a.m.
                        Defendant.                        CRTRM:        7, 19th Floor
17

18

19
20   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
21          Pursuant to Northern District of California Civil Local Rule 7-3(d)(2), and in connection
22   Defendant Atain Specialty Insurance Company’s Motion to Dismiss [Dkt. 34-35 and 38-39],
23   Defendant respectfully submits the following relevant judicial opinion published after the date
24   Defendant’s reply memorandum was filed with the Court:
25          1.      The recent decision from United States District Court, Central District of California,
26   granting Defendant’s Motion to Dismiss in Robert W. Fountain, Inc. v. Citizens, Ins. Co. of Am.,
27   20-cv-05441-CRB, 2020 U.S. Dist. LEXIS 231629 (Dec. 9, 2020) a copy of which is attached
28   hereto as Exhibit A. [Granting Citizen’s Insurance Company’s Motion for Judgment on the

     Statement of Recent Decision in                  1                   Case No. 3:20-cv-03461-MMC
     Support of Motion to Dismiss FAC
          Case 3:20-cv-03461-MMC Document 43 Filed 12/11/20 Page 2 of 2



1    Pleadings with prejudice—concluding any amendment would be futile—and holding that the
2    insured’s allegations that it was physically unable to use its premises did not constitute “direct
3    physical loss of or damage to” property as that term is defined by California law and that the
4    exclusion precluding coverage for “loss or damage caused directly or indirectly by ... any virus”
5    precluded coverage for the insured’s claim.].
6

7    Dated: December 11, 2020                        MOKRI VANIS & JONES, LLP
8
                                                     /s/ GailAnn Y. Stargardter
9                                                    GailAnn Y. Stargardter
                                                     Attorneys for Defendant ATAIN SPECIALTY
10                                                   INSURANCE COMPANY
     4830-1954-6324 v.1.
11

12

13

14

15

16
17

18

19
20

21

22

23

24

25

26
27

28

     Statement of Recent Decision in                   2                    Case No. 3:20-cv-03461-MMC
     Support of Motion to Dismiss FAC
